Citation Nr: 1760243	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from July 1971 to May 1974. 
		
This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied reopening a claim for entitlement to service connection for hepatitis C.  

The Veteran testified during a videoconference hearing with the undersigned Veterans Law Judge in May 2017.  A transcript is included in the claims file. 

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for hepatitis C was most recently finally denied in an April 2003 RO decision.  The Veteran did not appeal this rating decision.

2.  The evidence received since the April 2003 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 2003 RO decision denying service connection for hepatitis C is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for hepatitis C, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There is no need to address the duties to assist and notify the Veteran under the VCAA, or any other due process concerns, as the aspect of the claim addressed (reopening) in this decision in granted.

II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2017).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The claim of entitlement to service connection for hepatitis C was denied in an April 2003 RO rating decision.  The RO found that although there was a current diagnosis of hepatitis C, there was no nexus between service and the diagnosis.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2017).  

Evidence submitted since the prior final rating decision includes statements from the Veteran, including a Board hearing transcript, and VA and private treatment records.  In a May 2017 letter, N. H., M.D., stated that the Veteran denied a history of IV drug use, and endorsed air gun vaccinations and combat blood exposures.  Based on these records and the Veteran's documented history, the physician opined that the Veteran's exposure while in Vietnam service with the Army increased his risk of contracting hepatitis C virus infection.

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence indicates the Veteran has a current hepatitic C diagnosis which may be related to his active service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2017).  Accordingly, the Veteran's claim for service connection for hepatitis C is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a claim for service connection for hepatitis C; to this extent only, the appeal is granted.



REMAND

The Veteran asserts he has hepatitis C as a result of in-service combat blood exposure.  As the case has been reopened, the Board finds a VA examination is necessary to determine the nature and etiology of the Veteran's diagnosed hepatitis C.  Specifically, in the May 2017 letter noted above, the medical doctor in part based the opinion on the Veteran's report of no prior IV drug use.  Review of the record includes reports that the Veteran has previously indicated use of drugs to include heroin and cocaine, to include in a September 1995 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The VA examiner's opinion should specifically address the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hepatitis C is related to claimed in-service exposure to air gun vaccinations?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hepatitis C is related to alleged in-service combat blood exposure, or any other aspect of his military service?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran acquired hepatitis C through intranasal cocaine or other illicit drug use?  The Board notes that in a September 1995 VA examination report, the Veteran reported a history of polysubstance abuse including heroin and cocaine.

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions, to include his continuity of symptomatology, should be considered in giving any opinion.

2.  Thereafter, undertake any additional development and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affair


